DETAILED ACTION

Status of Claims
Claims 1-20 are pending. Claims 18-20 remain withdrawn as drawn to non-elected inventions. Claims 1-2 and 9 have been amended. Claims 1-17 are examined.
	
Information Disclosure Statement
The information Disclosure Statements filed on 01/14/2021 and 05/11/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 8-11, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US PGPub 2011/0201099), cited by applicant on IDS, in view of Pais et al (WO 2017/019598 with US equivalent US PGPub 2018/0372595).
Regarding claim 1, Anderson et al, hereafter referred to as Andersen, teaches an assay cartridge used to conduct a biological assay in a cartridge reader, wherein the assay can be used for analytes including a hazardous contaminant (para. 0362). The system above includes features to facilitate sample collection and processing. Specifically, Anderson teaches a sample applicator stick for collecting a sample, having a shaft and an absorbent swab on one end (para 0010). In an embodiment, the whole swab is designed to fit within a sample chamber. Within the sample chamber, an extraction reagent is introduced from a separate reagent chamber, for extracting a target or analyte from the swab (para. 0191-0192). The sample chamber is connected to a detection chamber via fluid conduits to allow fluid to flow from one chamber to another. The detection chamber contains an area holding assay reagents for the detection of an analyte from a sample and measuring a signal produced from the presence or absence of said analyte (para. 0223). The cartridge is put into the cartridge reader for the detection of a signal produced from the detection chambers. In an embodiment, the cartridge reader utilizes an optical sensor to detect light generated from the chambers (para 0094). A programmable computer system of the cartridge reader analyzes the raw data from the signal produced from the detection chamber (para. 0309). 

Pais et al, hereafter referred to as Pais, teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being able to fit entirely into the sample container. The sample container contains a liquid buffer for eluting the sample from the swab. The sample container has an outlet port that connects to a fluidic well in a microfluidic device (para. 0045). The outlet port of the sample container has a seal material to keep liquid in the sample container. The seal material is made so that it can be easily broken when the outlet port is connected to the fluidic well (para. 0048).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson and include a release mechanism for the sample container as taught by Pais because it would have been desirable to incorporate a seal mechanism that is able to keep the fluid in the sample container from entering the fluidic well of the microfluidic device until the container and the microfluidic device are connected together (para. 0048). One of ordinary skill in the art at the time of the invention would have been motivated to combine these references because the release mechanism of Pais includes components that control the release of sample fluid until the sample container is connected with the fluidic well of the microfluidic device. While Anderson in view of Pais teach that the puncturable seal allows controlled release of the buffer fluid dependent on the puncture means used (Pais, paragraph 0048) the references do not specifically teach that the controlled release releases less than a total volume of the buffer solution. However, this limitation is drawn to 

Regarding claim 2, Anderson teaches a barcode or label on the cartridge that displays relevant information pertaining to the assays being performed or any information required to perform the assay (para. 0303). Since applicant’s claim provides no structure for the “demarcation guide” of claim 2 and the “test surface” of claim 2 is not a claimed component of the detection system as a whole, this teaching of Anderson is interpreted as reading on the claimed component.

Regarding claim 3, Anderson teaches a computerized control system for controlling the cartridge-based system (para. 0308). The system includes a cartridge reader with optical detectors for measuring optical measurements of sample such as absorbance, light scattering, fluorescence, etc. (para. 0172). In an embodiment, the computerized control system includes a microprocessor for analyzing the acquired measurement data for the presence of an analyte or identifying a target in a sample (para 0091, 0103).

Regarding claim 5, Anderson in view of Pais teaches the sample container containing a liquid buffer and swab that is able to fit entirely into the sample container. The sample 

Regarding claim 8, Anderson in view of Pais teaches the sample collection kit having a computerized control system that is configured to control the cartridge reader and its systems. The cartridge reader can be configured with external communication ports for connecting to a separate computer system over a network to communicate the results of the assay (para. 0308, 0315, and 0324).

Regarding claim 9, Anderson teaches an assay cartridge used to conduct a biological assay, wherein the assay can be used for analytes including a hazardous contaminant. Specifically, Anderson teaches a sample applicator stick for collecting a sample, having a shaft and an absorbent swab on one end (para 0010). In an embodiment, the whole swab is designed to fit within a sample chamber. Within the sample chamber, an extraction reagent is introduced from a separate reagent chamber, for extracting a target or analyte from the swab (para. 0191-0192). The sample chamber is connected to a detection chamber via fluid conduits to allow fluid to flow from one chamber to another. The detection chamber contains an area holding assay reagents for the detection of an analyte from a sample and measuring a signal produced from the presence or absence of said analyte (para. 0223).

Pais et al, hereafter referred to as Pais, teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being able to entirely into the sample container. The sample container contains a liquid buffer for eluting the sample from the swab. The sample container has an outlet port that connects to a fluidic well in a microfluidic device (para. 0045). The outlet port of the sample container has a seal material to keep liquid in the sample container. The seal material is made so that it can be easily broken with the outlet port is connected to the fluidic well (para. 0048).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson and include a release mechanism for the sample container taught by Pais because it would have been desirable to incorporate a seal mechanism that is able to keep the fluid in the sample container from entering the fluidic well of the microfluidic device until the container and the microfluidic device are connected together (para. 0048). One of ordinary skill in the art at the time of the invention would have been motivated to combine these references because the release mechanism of Pais includes components that control the release of sample fluid until the sample container is connected with the fluidic well of the microfluidic device. While Anderson in view of Pais teach that the puncturable seal allows controlled release of the buffer fluid dependent on the puncture means used (Pais, paragraph 0048) the references do not specifically teach that the controlled release releases less than a total volume of the buffer solution. However, this limitation is drawn to 


Regarding claim 10, Anderson in view of Pais teaches the sample container containing a liquid buffer and swab that is able to fit entirely into the sample container. The sample container contains an outlet port that is able to couple to the fluidic well of the microfluidic device. The connector used to link the sample container and the fluidic well contains a valve to provide a fluid tight seal to prevent fluid from leaking or flowing back between the sample container and the fluidic well (Pais, para. 0048-0049). In an alternative embodiment, a lid is coupled to the outlet port of the sample container (Pais, para. 0052; Fig. 6A and 6B).

Regarding claim 11, Pais teaches the swab extraction chamber contains an outlet port that is able to couple to the fluidic well of the microfluidic device, wherein they are connected together by a luer or screw fitting that is configured to mate the outlet port to the fluidic well (para. 0048).

Regarding claim 17, Anderson teaches a reagent chamber for holding an extraction reagent to contact the swab containing the sample to remove said sample from the swab. The .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pais as applied to claim 1 above, and further in view of Tung et al (US Patent 7,837,939 B2).
Regarding claim 4, Anderson in view of Pais teaches the system above in claim 1. However, Anderson in view of Pais does not teach a length of material extending between the sample receiving zone and the at least one reaction zone and configured to wick at least the received buffer solution from the sample receiving zone to the at least one reaction zone.
Tung et al., hereafter referred to as Tung, teaches a sample collection and analysis device for determining the presence of analyte in a fluid sample. Specifically, Tung teaches a sample applicator and a testing device for receiving a fluid sample from the sample applicator. Within the testing device is an analyte test strip for testing if an analyte is present within a sample. When a sample applicator is connected with the test device, the fluid sample is released into the fluid collection well and comes into contact with a wicking material which 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson in view of Pais and further include the wicking material taught by Tung because the wicking material can be used to enhance the flow of fluid sample to from the sample collection chamber to the test zones (Col. 1o, lines 50-55). One of ordinary skill in the art would have been motivated to combine references because both Anderson in view of Pais and Tung teaches the use of solid phase assays (Anderson, para. 0223; Tung, Col. 7, lines 58-65) and the incorporation of the wicking material to the assay helps to control the flow of the sample from the receiving area of the test strip the test zone (i.e. the fluidic pathway of the sample) in addition to the fabrication material as mentioned above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pais as applied to claim 1 above, and further in view of Karakawa (US Patent 5,543,115).
Anderson in view of Pais teaches the invention as applied above to claim 1. However, they fail to teach the wherein at least a portion of the container is flexible such that the interior volume can be compressed to expel the volume of the buffer solution from the interior volume through the orifice of the nozzle.
Karakawa teaches a sample handling device for the collection, storage, processing and dispensing of samples. Specifically, Karakawa teaches a sample storage means, in this case a vial that is manufactured from a flexible inert material. The material is flexible to prevent breakage and to allow pressure to be applied for the dispensing of the liquid sample (Col. 3, lines 7-13). In 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit as taught by Anderson in view of Pais and modify it to include the flexible inert material from the storage means of Karakawa because it would allow for pressure to be applied to the sample storage container to dispense the liquid sample and/or buffer solution (Col. 3, lines 7-13). One of ordinary skill in the art at the time of the invention would have a reasonable chance of success in modifying the sample collection kit of Anderson with the sample storage means of Karakawa because both references are sample collection devices that employ an assay for detecting the presence of an analyte in a sample.

Claims 12-14 is rejected under U.S.C. 103 as being unpatentable over Anderson in view of Pais as applied above to claim 1, and further in view of Foote et al (WO 95/25948, cited on Applicant’s IDS), hereafter referred to as Foote.
Anderson in view of Pais teaches the invention as applied above to claim 9. Additionally, the sample extraction device of Pais teaches a swab with a handle having a T-shaped cross section (Pais, Fig. 6A). However, both fail to teach a swab holding member having a flat first surface and a second surface spaced apart from the first surface, and a handle portion extending away from the second surface.
Foote teaches an assay device for hygiene monitoring and sterility testing. Specifically, Foote teaches a collection device having a swab holding member with two flat surfaces that are 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of Anderson in view of Pais and further include the collection device handle as taught by Foote because the elongated handle away from the swab holding member allows for the user to hold the collection device without risk of contamination while the sample is being swabbed for.

Regarding claim 13, Anderson teaches the swab collection device consisting of an elongated handle and a sample collection head, made of absorbent material, coupled to one end of the elongated handle (Anderson, para. 0190). Technically, the absorbent material swab attached to the handle consists of an inner layer surrounding the end of the handle with an outer layer.

Regarding claim 14, Anderson teaches the swab head made of absorbent material having a width greater than that of the elongated handle that it is attached to (Anderson, Fig. 28 and 29).

Claim 15 is rejected under U.S.C. 103 as being unpatentable over Anderson in view of Pais in view of Foote as applied above to claim 14, further in view of Shields (US Patent No. 1,853,238, cited by Applicant on IDS).

Shields teaches a handle or holder for a sponge whereby the sponge can be manipulated. Specifically, Shields teaches an absorbent material, i.e. the sponge, being molded onto the handle wherein the handle has opposite fingers molded to the sponge to keep it in place (Fig. 4, #30 upper and lower members). A gap exist between the absorbent swab material and the upper finger and the lower fingers of the handle (Fig. 4; Lines 84-96).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of a modified Anderson and further include the absorbent swab coupling structure as taught by Shields because the absorbent material is molded onto the handle of the swab holding device. One of ordinary skill in the art at the filing date of the invention would have been motivated to combine references because the absorbent material being molded to the handle allows the swab to be held in place when a sample is being taken (Lines 22-25, 94-96).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 03/05/2021 have been considered. Arguments regarding claims 6 and 16 were found to be persuasive and the rejections over these claims have been withdrawn. Regarding claims 1 and 9, Applicant argues that Pais teaches an uncontrolled transfer of fluid at the time the frangible material seal is punctured, pierced or ruptured and the opening created by the rupture would not prevent the total volume from leaving the container. This argument is not persuasive because the limitations being argued are drawn to intended use, as described above. Furthermore, the claim provides no structural details as to what is contributing to the controlled release of the buffer except for size and shape of the orifice, which is taught by Pais (see paragraphs 0045-0048). Further, as the claim does not specify the amount of buffer that is being controllably released, and only states that less than the total volume is released, the teachings of Pais would be capable of limiting the amount of buffer that is released, especially depending on what type of puncture, piercing or rupture means that is being utilized. Examiner suggests providing more structure regarding what is contributing to the controlled release or specifying a narrower range of buffer that is released since “less than a total volume” could be interpreted to mean that only a drop of buffer is left behind in the interior volume.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.